EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on April 30, 2021, has been received and made of record. In response to the Non-Final Office Action dated March 23, 2021, the title has been amended, claims 3, 7, 10, 15 and 18-20 have been amended, and claims 1, 2 and 11 have been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 1, 2 and 20, Applicant has cancelled claims 1 and 2, and has amended claim 20, rendering the rejections moot.  In light of the above, the 35 U.S.C. 102 rejection of claims 1, 2 and 20 is withdrawn.

Allowable Subject Matter
Claims 3-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3-6, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric conversion elements of n, wherein m represents an integer of 4 or more and n represents an integer of 2 or more, the image processing device being configured to process divisional pixel signals of mxn generated by the photoelectric conversion elements of mxn, and comprising an image data generation circuit configured to generate n pieces of Bayer-type divisional image data configured by divisional pixel signals having a same divisional arrangement from the divisional pixel signals of mxn, wherein an arrangement of the photoelectric conversion elements of n for the one microlens is defined as a divisional arrangement, and an image processing circuit configured to perform image processing on the n pieces of Bayer-type divisional image data, wherein the image data generation circuit comprises 3an image generation processing circuit configured to process the divisional pixel signals outputted from the image sensor, and a Bayer separation circuit configured to separate the divisional pixel signals processed by the image generation processing circuit into the n pieces of Bayer-type divisional image data, wherein the image generation processing circuit comprising at least one of a first circuit configured to process the divisional pixel signals while discriminating the divisional arrangements and the filter colors, a second circuit 
Regarding claims 7-9, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric conversion elements of n, wherein m represents an integer of 4 or more and n represents an integer of 2 or more, the image processing device being configured to process divisional pixel signals of mxn generated by the photoelectric conversion elements of mxn, and comprising an image data generation circuit configured to generate n pieces of Bayer-type divisional image data configured by divisional pixel signals having a same divisional arrangement from the divisional pixel signals of mxn, wherein an arrangement of the photoelectric conversion elements of n for the one microlens is defined as a divisional arrangement, and an image processing circuit configured to perform image processing on the n pieces of Bayer-type divisional image data, wherein the image data generation circuit comprises 6an image generation processing circuit configured to process the divisional pixel signals outputted from the image sensor, and a Bayer separation circuit configured to separate the divisional pixel 
Regarding claims 10 and 12-14, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric conversion elements of n, wherein m represents an integer of 4 or more and n represents an integer of 2 or more, the image processing device being configured to process divisional pixel signals of mxn generated by the photoelectric conversion elements of mxn, and comprising an image data generation circuit configured to generate n pieces of Bayer-type divisional image data configured by divisional pixel signals having a same divisional arrangement from the divisional pixel signals of mxn, wherein an arrangement of the photoelectric conversion elements of n for the one microlens is defined as a divisional arrangement, and an image processing circuit configured to perform image processing on the n pieces of Bayer-type divisional image data, wherein the image processing circuit comprises 8at least one of a low-light image 
Regarding claims 15-17, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric conversion elements of n, wherein m represents an integer of 4 or more and n represents an integer of 2 or more, the image processing device being configured to process divisional pixel signals of mxn generated by the photoelectric conversion elements of mxn, and comprising an image data generation circuit configured to 
Regarding claim 18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens 12further includes a set comprising photoelectric 
Regarding claim 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image processing device for an image sensor including color filters of m in which a plurality of filter colors are arranged 13in a Bayer layout, microlenses of m each of which is provided so as to correspond to each of the color filters of m, and photoelectric conversion elements of m sets each of which is provided so as to correspond to each of the microlenses of m so that a pixel including one color filter and one microlens further includes a set comprising photoelectric 
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an image pickup apparatus comprising an image sensor including color filters of m in which a plurality of filter colors are arranged in a Bayer layout, wherein m represents an integer of 4 or more, microlenses of m each .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/GARY C VIEAUX/Primary Examiner, Art Unit 2697